Citation Nr: 0904147	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-18 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for hearing loss of the 
right ear.  

2.	Entitlement to service connection for an eye disorder, 
with headaches.  

3.	Entitlement to service connection for a right shoulder 
disorder.  

4.	Entitlement to service connection for coronary artery 
disease.  

5.	Entitlement to service connection for bilateral elbow 
disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to December 
1983, from February 1992 to July 1992, from January 2003 to 
October 2003 and from May 2005 to April 2006.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in October 2008.  


FINDINGS OF FACT

1.	Chronic hearing loss of the right ear is not currently 
demonstrated.  

2.	The veteran's eye disorder is shown to be refractive 
error; a chronic acquired eye disorder, with headaches, is 
not currently demonstrated.  No other superimposed pathology 
has been demonstrated that is related to service.

3.	A chronic right shoulder disorder is not currently 
demonstrated.  

4.	Coronary artery disease is not currently demonstrated.  

5.	A chronic bilateral elbow disorder is not currently 
demonstrated.  


CONCLUSIONS OF LAW

1.	Chronic hearing loss of the right ear was neither incurred 
in nor aggravated by service and is not currently shown. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.	An acquired eye disorder, with headaches, was neither 
incurred in nor aggravated by service.  Benefits are not paid 
for refractive error without superimposed acquired pathology.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.	A chronic right shoulder disorder was neither incurred in 
nor aggravated by service and is not currently shown. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

4.	Coronary artery disease was neither incurred in nor 
aggravated by service and is not currently shown. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

5.	A chronic bilateral elbow disorder was neither incurred in 
nor aggravated by service and is not currently shown. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in May 2006 and April 2008, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The VCAA letters provided all necessary notifications to 
the veteran.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for various 
disorders that he asserts had their onset during service.  
The Board has reviewed all of the evidence of record, 
including the service treatment records; records of private 
treatment, including findings of a cardiac stress test in 
November 2005 that were normal; VA compensation examinations, 
dated in August and September 2006; VA outpatient treatment 
records; dated in April and May 2008; and testimony given by 
the veteran at his formal hearing before the undersigned in 
October 2008.  After careful review of the entire record, the 
Board can find no basis for service connection for any of the 
claimed disorders.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A threshold element of a claim for compensation includes the 
existence of a current disability.  Review of the record 
shows that the veteran had various complaints of his claimed 
disabilities while he was on active duty, but current 
examinations do demonstrate current disability.  In this 
regard, it is noted that on examination by VA in September 
2006, no right shoulder, bilateral elbow or coronary artery 
disease was found.  Additionally, it was found that any eye 
disorder of which the veteran complained during service was 
due to refractive error that had caused headaches, but that 
this was corrected with lenses.  The examiner stated that 
this was not a condition and he was not certain why the 
veteran had claimed service connection.  Regarding the 
veteran's claim for service connection for cardiovascular 
disease, the examiner noted that the veteran had had one 
episode of chest pain while on active duty, but this was not 
an indication of coronary artery disease.  The examiner 
stated that the veteran was examined for the presence of 
coronary artery disease, but that this was not found.  The 
pertinent diagnoses were that there was no right shoulder or 
bilateral elbow disorder found.  

As cardiovascular disease, a right shoulder disorder, or 
bilateral elbow disorders are not demonstrated, service 
connection is not warranted.  Current disability must be 
shown for such an award.  

The veteran's eye disorder is shown to be due to refractive 
error of the eyes.  Congenital or developmental defects, 
refractive error of the eyes, and personality disorders, as 
such, are not diseases within the meaning of applicable 
legislation providing compensation benefits.  
38 C.F.R. § 3.303(c).  As refractive error of the eyes is not 
a disability for which compensation benefits may be granted, 
the claim must be denied.  Beno v. Principi, 3 Vet. App. 439 
(1992).  There is no superimposed acquired eye pathology for 
which service connection could be granted.  There is no 
competent evidence of chronic headaches.

Regarding the veteran's claim for service connection for 
right ear hearing loss, audiometric testing performed in 
August 2006 showed pure tone thresholds to be as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
Right 
ear
15
10
20
10
0
20
10
15

Speech recognition testing was 96 percent correct for the 
right ear.  

Service connection for impaired hearing shall be established 
when the hearing status meets pure tone and speech 
recognition criteria.  Hearing status shall not be considered 
a disability for service connection when the thresholds for 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz 
are all less than 40 decibels; thresholds for at least three 
of these frequencies are 25 decibels or less; and speech 
recognition scores used in the Maryland CNC tests are 94 
percent or better.  38 C.F.R. § 3.385. 

Under the criteria outlined above, the veteran has not met 
the requirements for a disability for service connection for 
impaired hearing.  As such, the claim must be denied.  


ORDER

Service connection for hearing loss of the right ear is 
denied.  

Service connection for an eye disorder, with headaches, is 
denied.  

Service connection for a right shoulder disorder is denied.  

Service connection for coronary artery disease is denied.  

Service connection for bilateral elbow disorders is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


